Citation Nr: 0421104	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain VA benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The appellant had honorable active military service from July 
1961 to July 1966, and a period of active military service 
from July 1966 to July 1972 from which he was dishonorably 
discharged.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision in which the RO 
determined that the appellant's dishonorable period of 
service precluded entitlement to service connection for post-
traumatic stress disorder (PTSD).  The appellant filed a 
notice of disagreement (NOD) in June 1996 and the RO issued a 
statement of the case (SOC) in July 1996.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans Appeals) in August 1996.  

In August 1998, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with applicable law and regulations.  The RO continued the 
denial of the claim, and returned the matter to the Board.  
In June 2000, the Board again remanded the case to the RO for 
completion of the actions requested in August 1998.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see September 2000 
supplemental SOC (SSOC)).  Hence, this matter was returned to 
the Board for further appellate consideration.  

In April 2002, the Board entered a decision determining that 
the character of the appellant's discharge from service 
constituted a bar to certain VA benefits; hence, the appeal 
was denied.   The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the Office of the VA General Counsel filed a 
motion to vacate the prior Board decision and remand the 
matter to the Board (Secretary's motion).  By order dated in 
January 2003, the Court granted the Secretary's unopposed 
motion, vacated the Board's April 2002 decision, and remanded 
the matter to the Board for further action consistent with 
the Secretary's motion.  

In August 2003, and in response to points raised in the 
Secretary's motion, the Board remanded the appellant's claim 
to the RO for the sole purpose of ensuring that all duties to 
notify and assist imposed by the Veterans Claims Act of 2000 
(VCAA) had been accomplished.  As the RO continued the denial 
of the matter on appeal, that matter has been returned to the 
Board for further appellate consideration.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted, 
even though such action will, regrettably, further delay a 
final decision on the claim on appeal.  

The veteran contends that he was insane at the time of the 
offense that resulted in his discharge by general court-
martial.  Evidence pertinent to the claim consists of a 
military psychiatrist's findings at the time of the court-
martial, as well as a July 1999 opinion/statement from a 
Martinsburg VAMC staff psychiatrist.  

However, considering such evidence in light of the heightened 
duties imposed by the VCAA, the Board finds that the evidence 
of record is insufficient to resolve the claim on appeal.  
The July 1999 VA staff psychiatrist opined that, during 
service, the appellant's mental status and competency had 
been compromised by his combat exposure; however, such 
statement, without more, does not provide a sufficient basis 
for a finding that the veteran was insane at the time of the 
offense that led to his discharge.  In this regard, the Board 
points out that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Under these circumstances, the Board determines that the 
veteran's claims file should be made available to the VA 
staff psychiatrist that rendered the May 1999 opinion for a 
supplemental opinion that clarifies the prior opinion, and 
provides a complete rationale for any conclusion reached 
regarding the appellant's mental status and competency at the 
time of the murder that resulted in his general court-martial 
and subsequent dishonorable discharge.  The Board finds that 
such an opinion is need to ensure that all due process 
requirements are met.  See 38 U.S.C.A. § 5103A(d).  The Board 
also emphasizes that the RO should arrange for the appellant 
to undergo a medical examination only if the prior VA staff 
psychiatrist is unavailable or such examination is needed to 
answer the question posed to the VA staff psychiatrist.

Moreover, to ensure that all due process requirements are 
met, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that he provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim on appeal.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the appellant's 
response has expired, the RO should 
forward the appellant's claims file to 
the Martinsburg VAMC staff psychiatrist 
that provided a July 1999 
opinion/statement on the appellant's 
mental condition for a supplemental 
opinion.  

The VA staff psychiatrist should review 
the appellant's claims file (with 
particular attention given to the January 
1970 psychiatric evaluation of the 
appellant by Army psychiatrist, Captain 
Billy E. Jones; the United States Court 
of Military Appeals decision dated May 
12, 1972; his July 1999 
opinion/statement; and evidence since 
added to the record), and provide an 
opinion as to whether it is at least as 
likely as not (i.e. there is at least a 
50 percent probability) that the 
appellant was insane at the time he 
committed the murder that resulted in his 
general court martial and subsequent 
dishonorable discharge.  The psychiatrist 
must provide the complete rationale for 
the conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority-in a printed (typewritten) 
report.  

The RO should arrange for the appellant 
to undergo a psychiatric examination only 
if the above noted Martinsburg VAMC staff 
psychiatrist is unavailable or such 
examination is needed to answer the 
question posed above.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC (that includes clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




